Citation Nr: 1213599	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-14 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the Veteran is entitled to compensation under 38 U.S.C.A. § 1151 for additional disability caused by surgical treatment by the Department of Veterans Affairs in November 2007.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from February 1971 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks disability compensation under 38 U.S.C.A. § 1151 for a chronic condition of the right upper extremity and his back and legs, which he states was caused by the cervical spine laminectomy by VA in November 2007. 

The Board finds that further development on the question of informed consent is needed before the claim can be considered on the merits as the record does not contain a copy of the actual signed informed consent for the procedure in November 2007.  There is an outpatient note dated November 16, 2007, that states the informed consent was given in a signed document and gives some details, but appears to be incomplete.  It also states that the signed informed consent was scanned into the VA VISTA system.  



In February 2010, a VA physician also referred to electronic records and the physician refers to details in the informed consent signed by the Veteran including complications that might result from the surgery.  The details are not included in the outpatient note of November 16, 2007, and the Board finds it necessary to review the signed document, which contains the information referred to by the VA physician in February 2010 before the Board can make a fully informed decision on the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's signed informed consent agreement for the surgical procedure in November 2007. 

If the record does not exist or further efforts to obtain the record would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

If the records do not exist or further efforts to obtain the records would be futile, ask the Director of the West Los Angeles VAMC to document the standard protocol for obtaining informed consent from a Veteran, who is to have cervical spine surgery and would that protocol have been followed even though the documentation is not in the Veteran's chart. 

2. After the development requested has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


